Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 3/18/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on #/##/2021.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claim 1, support for the terminology (i.e. “and a portion of the lateral segment of the cushioning body is closer to the forwardmost extend than to the midfoot region”) is lacking support and antecedent basis for this terminology.  The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5542196 (Kantro).
Regarding claims 1-6 and 16, Kantro discloses a sole structure (1) for an article of footwear (see figures 1-7)  that has a foot-receiving cavity, the sole structure comprising:      a unitary sole (4,5) configured for insertion into the foot-receiving cavity and having a forefoot region, a midfoot region, and a heel region; 

wherein both the first cushioning body (4) and the second cushioning body (5) are exposed at a periphery of the unitary sole (see figures 3-7); and 
wherein the unitary sole has a lateral side, a medial side opposite the lateral side, a forwardmost extent, and a rearmost extent opposite the forwardmost extent, the forwardmost extent is disposed in the forefoot region, and the rearmost extent is disposed in the heel region, the second cushioning body (5) includes a lateral segment that extends through the lateral side in the forefoot region, and a portion of the lateral segment of the second cushioning body is closer to the forwardmost extent than to the midfoot region (body 5 extends to the forwardmost extent of the unitary sole (see figure 2).  
Regarding claims 2-3, see figure 4 which only shows the first cushioning body (4) is exposed along a first portion of the periphery at a medial side extend of the unitary sole in the forefoot region (figure 4 refers to being the arch region but this region extends up to the forefoot region (the region between lines B—B and the cut-out 6 as shown in figure 2 has only the body 4 is exposed as claimed), and the second cushioning body is exposed along a remainder of the periphery (see figures 3-5).  
Regarding claim 4, see lines 8-9 of the abstract of Kantro.
Regarding claim 5, see figure 3.

Regarding claim 16, see col. 6, lines 50-54 of Kantro.
Claim(s) 1-3,15  and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0192202 (Shoenborn).
Regarding claims 1-3,15 and 17, Shoenborn discloses a sole structure (14) for an article of footwear (see figures 1-7)  that has a foot-receiving cavity, the sole structure comprising:      a unitary sole (14) configured for insertion into the foot-receiving cavity and having a forefoot region, a midfoot region, and a heel region; 
wherein the unitary sole comprises a first cushioning body (20 durometer hardness of 55) which has a continuous configuration and a second cushioning body (22 durometer hardness of 65 and therefore greater than body 20), the first cushioning body having a first hardness and the second cushioning body having a second hardness greater than the first hardness (see paragraph 0034,0035); 
wherein both the first cushioning body (20) and the second cushioning body (22) are exposed at a periphery of the unitary sole (see figures 1a,1b); and 
wherein the unitary sole has a lateral side, a medial side opposite the lateral side, a forwardmost extent, and a rearmost extent opposite the forwardmost extent, the forwardmost extent is disposed in the forefoot region, and the rearmost extent is disposed in the heel region, the second cushioning body (22) includes a lateral segment that extends through the lateral side in the forefoot region, and a portion of the lateral segment of the second cushioning body is closer to the forwardmost extent than to the 
	Regarding claim 2-3, see figures 1a,1b which show only the first cushioning body exposed at a medial side surface of the sole in the forefoot region.
	Regarding claim 15, see figure 1a, which shows the upward flange about the periphery as claimed.
	Regarding claim 17, see figure 1a,1b which show bodies 20,22 being flush as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,932,522. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.  In essence, once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader.  Drawing a helpful analogy, if you have a broad claim to examine, and you find a reference, which discloses every element of the claim, you have a reference that anticipates.  The same is true in an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before.  The patented claim “anticipates” the application claim.  That is, in a nutshell, the rationale for why the two claims are not patentably distinct.    It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Allowable Subject Matter
Upon filing a proper terminal disclaimer, claims 7-14 would then be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556